 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    YASIR MEHMOOD,                                       No. 2:17-cv-00970-KJM-AC
12                        Plaintiff,
13            v.                                           ORDER
14    TABASSUM SARANI,
15                        Defendant.
16

17           The court is in receipt of plaintiff’s motion to appoint counsel. ECF No. 66. Plaintiff is

18   bringing his civil case as a self-represented litigant proceeding in forma pauperis. ECF No. 4.

19                                                  I.        Motion

20           Plaintiff requests that the court appoint counsel, asserting that he is not of sound mind to

21   be making decisions and cannot assist himself in this litigation. ECF No. 66 at 1.

22                                                 II.     Analysis

23           In civil cases, a pro se litigant's right to counsel “is a privilege and not a right.” United

24   States ex Rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citation omitted).

25   “Appointment of counsel should be allowed only in exceptional cases.” Id. When determining

26   whether “exceptional circumstances” exist, the court must consider the likelihood of success on

27   the merits as well as the ability of the plaintiff to articulate his claims pro se in light of the

28   complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
                                                          1
 1          Having considered the relevant factors, the court finds there are no exceptional
 2   circumstances in this case, and that appointment of counsel is not warranted at this time.
 3   Plaintiff’s case is not overly complex. See ECF No. 8. The fact that plaintiff does not feel
 4   personally able to prosecute his case without the assistance of counsel is not an exceptional
 5   circumstance. Appointment of counsel therefore is not appropriate.
 6                                             III.   Conclusion
 7          Plaintiff’s motion to appoint counsel (ECF No. 66) is DENIED.
 8          IT IS SO ORDERED.
 9   DATED: January 7, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
